In August, 1833, McLeod filed his cross-bill against the administrator of Person, to which the heirs at law of Person were also made defendants. Therein it was charged that on 14 May, 1823, the complainant was seized of a tract of land situate in the county of Moore, worth upwards of $3,000; that he had theretofore been in the habit, whenever he visited the village of Carthage, the county-town of said county, of taking up his residence with Benjamin Person, who kept a tavern there; that the complainant had an unfortunate propensity for drinking to excess, which was greatly strengthened by the facilities thrown in the way of its indulgence by the said Benjamin; that the complainant's intellect had become enfeebled by age and drunkenness, and his confidence in the said Benjamin, who was a keen, shrewd man, had become almost unlimited; that he owed Person an account; that he wanted money to meet some exigency and to pay off sundry small debts to different persons, and applied to the said Benjamin therefor, who expressed a perfect readiness to make any advances needed, if the payment of his account and the repayment of the money to be advanced were secured by a mortgage on the said tract of land; that the complainant yielded his assent to whatever arrangements his supposed friend should think right for that purpose, and that, accordingly, certain instruments in writing were, on the day aforesaid, executed between them, which had been devised by the said Benjamin under the pretense of carrying that purpose into execution, but as complainant believed, (224) with the design of cheating him out of the land.
The instruments thus executed were a deed of bargain and sale from the complainant to the said Person, whereby, in consideration of $2,000 therein acknowledged to have been paid by the said Person, the *Page 189 
complainant conveyed the tract aforesaid to the said Benjamin in fee simple. There was also an instrument of the same date, executed by Person, in the nature of a defeasance, whereby it was testified that on repayment of the said sum, with interest, at any time within three years thereafter by the complainant to the said Person, the land should be reconveyed. It was charged that in fact, and notwithstanding the declaration of the deed, no money whatever was actually paid to the complainant at the time, or ever afterwards; but it was understood that he was to have a credit of $500 with Person on account of what complainant then owed him or might owe by reason of advances of money to or for the complainant; and Person executed four notes to the complainant, two for $500 and two for $250 each. The complainant further charged that some time thereafter Person prevailed on him to surrender the two latter notes, on an allegation that he had paid moneys for the complainant to such an amount as would, when added to his account, extinguish the said notes, and on promise to have the matters between them fairly stated in his books, and to furnish the complainant with a full account; that said account was repeatedly demanded of Person in his lifetime, but always evaded or refused; and averred that in consequence of these refusals the complainant brought the suit upon the two $500 notes in order to bring about a fair settlement. The prayer of the cross-bill was that an account might be taken of whatever advances had been made by the said Person for the complainant, and of whatever the complainant truly owed him on account, and of the rents and profits of and waste committed upon the said land since it came into the possession of Person; and that, upon paying whatever balance should be ascertained, the complainant might be let in to redeem, and for further relief.
The defendant Morrison put in a separate answer, wherein the execution of the conveyance of 14 May, 1823, and of the bond called the defeasance was admitted, and wherein he stated that on that (225) day the defendant, who had been several years acting as clerk to Person, was called into his store to witness certain writings, and that the complainant Person and Dr. R. B. McIver were present; that the defendant was then informed by Person, or complainant, or both (at all events, both were present), that Person had bought the complainant's plantation, and was to give $2,000 therefor; that $500 were to be immediately placed to the credit of complainant for the purpose of discharging his account with Person and satisfying advances to be made by Person in discharging debts due from complainant to third persons, and the residue of the price was to be secured by four notes, payable in different years, two for $500 and two $250 each; that defendant and Dr. McIver thereupon witnessed the execution of the deed, of the four notes aforesaid, and also of another writing, which was then and there *Page 190 
handed by Person to the complainant, but the nature, object, and contents whereof were not stated and were utterly unknown to the defendant; that at the time he heard no intimation of the transfer being in any way conditional, or entertained any suspicion but that the sale was absolute, although, on seeing the instrument filed by the complainant as a defeasance, he is satisfied that this is the paper, the contents and nature whereof were unknown to him when he attested it, which was delivered by Person to complainant. The defendant further stated that he had no distinct recollection of the complainant's condition at that time, as to his being drunk or sober, but said that defendant, when at Carthage, "was fond of strong drink, and generally much influenced by spirits, although not in a situation to disable him from transacting business, or to be called drunk in the general acceptation of the term." The defendant further said that from the books of his intestate it appeared that in November, 1822, there was a balance due from complainant of $150, which was then closed by a note; that in June, 1823, the defendant was credited in account $500, "the first payment for land"; that on 21 March, 1825, he was further credited with $250; and that among his intestate's papers he found the first of his intestate's (226) notes for $250, with a receipt of payment thereon signed by the complainant as of that day; that it further appeared from the books that after this credit of $250 there was a balance still due from complainant of $356.55, which balance was closed by his note; and that he had found among his intestate's papers, after his death, the other $250 note, with a memorandum in his intestate's handwriting that the same was paid in October, 1826. The answer further stated that the complainant sued Person in his lifetime upon the two notes of $500, and after Person's death prosecuted the said suit to judgment against his administrator, and that they had sued him and obtained judgments upon the complainant's two notes of $150 and $356.55, before mentioned; had also sued him in open account as appearing upon the books of their intestate, since the last settlement of 21 March, 1825, for upwards of $500; but by reason of defect of proof, they thereupon recovered but $305.49; also, had sued him on a note of complainant assigned to their intestate by Duffee, upon which they recovered $168.49, and had brought several warrants against him before magistrates, out of doors, and obtained judgments in all for $50 or $60, principal money, besides interest. The two notes of $250 referred to were exhibited with the answer. The defendant insisted that the instrument relied upon as a defeasance was "literally" but a bond to reconvey upon certain conditions, and that the complainant's only remedy was by a suit thereon, in case he had complied with the conditions; that the complainant was not an illiterate man, and "had been a man of business," *Page 191 
and, as defendant, believed, knew the meaning of the terms used in the instrument; and furthermore, that in the spring of 1827 the complainant voluntarily gave up the possession of the land to Person, removed to Montgomery, where he purchased another residence, and solicited Person to pay the bonds which he had given to Duffee upon that purchase.
The answer of Munroe and wife referred to that of Morrison and, stating their belief of its truth, adopted it as their own. The heirs of Person, who were infants, answered by their guardian, and submitted their rights to the protection of the court Replication was filed to these answers, and the cause and cross-cause were brought to a hearing upon the proofs. (227)
The controversy between these parties depends mainly on the matter put in issue by the pleadings on the cross-bill. In regard to this, though many depositions have been taken, the only material facts established by them for the present purpose are, that the complainant in the cross-bill was much addicted to intoxication; that he very often visited Carthage, habitually every court, and when there lodged with Person, and was generally drunk. The witnesses differ as to the effect produced on him by drunkenness, some expressing an opinion that he could not be cheated when drunk, and one Mr. Dowd declaring that in his judgment it rendered him exceedingly stupid and an easy prey to a shrewd man in whom he reposed confidence. Person was a man attentive to business, intelligent and exact, and possessed the confidence of McLeod and the community in general. The tract in question was well worth $3,000. The complainant was a man disposed to run in debt and to evade the payment of his debts by disingenuous means.
To these facts are to be added the very material facts disclosed by the exhibits. It is to be regretted that these have not been as full on either side as they might have been rendered. We could have wished to see the two $50 notes that were reduced to judgments, and also a copy from the books of the deceased of the complainant's entire account therein. We are satisfied that they have not been withheld to prevent the ascertainment of truth, nor do we draw any unfavorable inference because of their not having been produced. They would have shed light, however, on parts of the transaction over which hangs some obscurity.
From the exhibits it is to be collected that Person executed to McLeod, in May, 1823, as the consideration in part of the alleged purchase of *Page 192 
the land in dispute, four notes, payable, according to the defendant Morrison's representation, in four different years, that is, as we (228) understand him, in 1824, 1825, 1826, and 1827. Two of these notes are produced, each for $250, one of which became due in May, 1835, and the other in May, 1827, and we are left to infer, and so take the fact to be, for the present, that the two notes of $500 each severally became due in 1824 and 1826, although from the statement in the answer of McLeod to Morrison's bill, in September, 1832, wherein he claimed to be due thereon for principal and interest the sum of $1,320, we suspect that neither became due earlier than 1826. The only other part of the consideration was a credit of $500, to be allowed to McLeod in account. The most favorable representation for those who set up the transaction as an absolute purchase, then, is that the land was bought for $500 cash and $1,500 to be paid in four annual alternate installments of $500 and $250, without interest — that is, for about the sum of $1,800 cash. But, accompanying the conveyance, and executed with it, is the instrument called by the defendants a bond for a reconveyance, but alleged by the plaintiff to have been executed or at least represented as a defeasance. It is one of an extraordinary character. It is a bond from Person to McLeod, in the penal sum of $500 only, and after reciting that the latter hath on that day conveyed the land in question to the former in consideration of $2,000 to the latter in hand paid, "but to be reconveyed on condition that he shall at or before the expiration of three years from the date pay to Person the aforesaid sum of $2,000, with interest from the date," it declares that in case McLeod shall fail to comply with the conditions above mentioned, at the time above prescribed, the obligation shall be void; but in case of a compliance by him, or his lawful representatives, and the said Person, or his heirs, executors, and administrators, shall then refuse to reconvey, that the obligation shall be in force; and it further provides that McLeod and his present family shall be permitted to retain possession of so much of the land as may be necessary for them to cultivate "during the aforesaid term of three years given for the repayment of the purchase money."
Subjoined to this instrument is another, in the following words: (229) "Agreement between Neill. McLeod, Esq., and Benjamin Person:
The said Neill is, within some short time, to deliver to the said Benjamin this instrument of writing, and three notes or bonds which he holds against the said Benjamin, two of them for $500 each and the other for $250, making in all $1,250, at which time the said parties are to enter into the following agreement, respecting the within described land, viz., the said Neill is to remain in possession until 1 June, 1827, on paying the interest of the purchase money to the said Benjamin; during which time both parties, by mutual agreement, will be permitted to sell *Page 193 
said land, and the profits arising therefrom, after paying to the said Benjamin the purchase money, with interest, agreeably to contract, to be equally divided between the said Neill and Benjamin; and in case such sale shall not have been effected at the expiration of the time above mentioned, then one of the parties shall sell his interest in said land to the other, he offering the highest price to be the purchaser, on complying with the true spirit and meaning of the contract to be entered into," dated 12 May, 1826. In October, 1826, Person gets a surrender of the note for $250, but under what circumstances does not appear, and in the summer of 1827 takes possession of the land.
It seems to us that the complainant in the cross-bill is entitled to the relief he asks for. Either the contract between the parties was for an absolute conveyance of the land and a special engagement for a reconveyance, as defendants insist is literally testified by the instruments, or it was for a conditional conveyance of the land to compel the payment of money due and the repayment of money to be advanced. If the former, the contract must be set aside as one unconscientiously extorted from a drunken and confiding man, upon his paying what may be justly due; and so, he is entitled to redeem. If the latter, then in its nature it is but a security for a debt and loan, and therefore he is entitled to redeem.
Viewed in the first light, the contract bears unequivocal marks of having been obtained by imposition. The land was unquestionably worth $3,000, and it is bought at the nominal price of $2,000. Not a cent of money is actually advanced, but a credit is to be allowed McLeod in the tavern and store of $500, and the remaining $1,500 (230) of the price is to be paid in installments, one of which, at least, is not to become due until four years after the transaction. It is the declared condition of the sale that the vendor may repurchase by returning the $2,000 with interest from the date, within three years — that is to say, by returning the price, with interest, before he is entitled to receive the price. And if he shall faithfully execute this condition on his part, and restore the so-called purchase money and interest within the three years, and Person choose to keep the land and money so restored, he may do so on paying $500. If this was really the bargain made by Person with his old drunken friend, it is not surprising that he was desirous to conceal it even from his own clerk.
We are not bound, however, to take this view of the transaction, and charity should induce while justice will permit us to regard it as in truth but an awkward attempt to pledge the land as security for what was due, and the money to be advanced. For this purpose, a conveyance was made of the legal title to Person, the creditor and intended lender, and McLeod, the debtor and borrower, received an instrument stating *Page 194 
the conditions of that conveyance. Witnesses were called upon to notice the true amount of the present debt and the extent of the future advances contemplated and secured by Person's notes, in consideration whereof the conveyance was made; but the conditions of that conveyance were not disclosed to them, but intended to be declared in the instrument given to the party to claim the benefit of them. Whatever appearances the transaction might bear before the witnesses, and however Person might desire, in order to save him the trouble or expense of a foreclosure, that its full character should not be known to them, he might have supposed this paper reasonably sufficient to show McLeod's right to redeem; and in case that right were not exercised, or if it were abandoned, that the surrender of the paper would be all that was necessary to make the conveyance indefeasible. He would thus, indeed, have the staff very much in his own hands; but, notwithstanding, he might intend to render or allow to McLeod what upon the whole he should (231) deem just. The agreement of 12 May, 1826, although certainly not free from obscurity, and in one particular not intelligible, furnishes strong evidence that the deed of conveyance was not intended to be absolute, but designed as a security. The three years allowed for redemption were on the eve of expiration. But $750 of the moneys, whether due on account or contemplated to be advanced, had been received. The repayment of this sum was not convenient, and another plan for securing it to Person was to be adopted. The notes for the remaining $1,250 were to be returned, and no further advances made. McLeod was to reside on the land another year, paying interest on what had been advanced, and during that year the land was to be sold and the money advanced (still, indeed, called the purchase money) was to be restored. The stipulation therein in regard to the equal division of the profits of the sale is indeed wholly unintelligible; but there is a distinct recognition, notwithstanding all that had passed between the parties, that, nevertheless, each yet "had his interest in the land," which might be the subject of a sale, either from one to the other or by both to third persons.
Regarding the conveyance of the land as having been made to secure to Person what was then due or might thereafter become due to him from McLeod, we do not find any such advised surrender or abandonment of the right of redemption arising thereon as to justify us in rejecting his claim to redeem.
It will be declared, therefore, that the complainant in the cross-bill has a right to redeem the land in question, upon paying what may be found justly due from him to the estate of Benjamin Person; and, to ascertain that amount, there must be a reference to take an account of all debts contracted with the said Benjamin by the said complainant, *Page 195 
and all moneys advanced to or for him by the said Benjamin, for the securing of which the conveyance was made; and also an account of the rents and profits received from the said land, and of the waste, if any thereon committed, by the said Benjamin, his administrators and heirs, saving to him and them all just allowances; and for the more effectually taking of these accounts the commissioner is to be (232) empowered to receive testimony by depositions or examine witnesses, and also to examine the parties on interrogatories, and to compel the production of books and other documents.
PER CURIAM.                        Decree accordingly.
Cited: S. c., 37 N.C. 108.